NUMBER 13-20-00263-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG


               IN RE FRANCISCO ESTEBAN BUNT, DOMIT &
                KAMEL, LP, AND DOMIT & KAMEL GM, LLC.


                      On Petition for Writ of Mandamus.


                        ORDER OF ABATEMENT
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      Relators Francisco Esteban Bunt, Domit & Kamel, LP, and Domit & Kamel GM,

LLC have filed a petition for writ of mandamus arguing that the Honorable Ysmael D.

Fonseca abused his discretion by striking relators’ jury demand by order dated May 6,

2020. This cause is now before the Court on relators’ Motion to Abate, which notes that

Judge Fonseca’s term of office expired on December 31, 2020, and that he was

succeeded in office by the Honorable Joe Ramirez.
       Texas Rule of Appellate Procedure 7.2 provides that ”[w]hen a public officer is a

party in an official capacity to an appeal or original proceeding, and if that person ceases

to hold office before the appeal or original proceeding is finally disposed of, the public

officer’s successor is automatically substituted as a party if appropriate.” TEX. R. APP. P.

7.2(a). But in an original proceeding, this Court “must abate the proceeding to allow the

successor to reconsider the original party’s decision.” TEX. R. APP. P. 7.2(b); see In re

Blevins, 480 S.W.3d 542, 543–44 (Tex. 2013) (orig. proceeding); In re Schmitz, 285

S.W.3d 451, 454 (Tex. 2009) (orig. proceeding); see also State v. Olsen, 360 S.W.2d

402, 403 (Tex. 1962) (“A writ of mandamus will not lie against a successor judge in the

absence of a refusal by him to grant the relief Relator seeks.”).

       In light of the foregoing, this Court finds that relators’ Motion to Abate is meritorious

and we grant the motion. Accordingly, the original proceeding is hereby ABATED and the

cause REMANDED to allow the successor judge the opportunity to reconsider the

predecessor judge’s ruling. See TEX. R. APP. P. 7.2(b). The successor judge shall issue

notice, cause a hearing to be held on this matter, determine what ruling should issue, and

render its own order accordingly. The successor judge shall cause its order on

reconsideration, along with any findings of fact and conclusions of law, to be included in

a supplemental clerk’s record. Further, a reporter’s record of any hearing held shall be

included in a supplemental reporter’s record. The supplemental clerk’s and reporter’s

records shall be filed with the Clerk of this Court within THIRTY (30) days of this order.

The original proceeding will be reinstated upon filing of the supplemental records and on

further order of this Court.




                                               2
      IT IS SO ORDERED.

                                 PER CURIAM

Delivered and filed on the
21st day of January, 2021.




                             3